 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-MJ-0092 EFB

12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER
                                                         CONTINUING PRELIMINARY HEARING AND
13                          v.                           EXCLUDING TIME

14   ARTURO ZAVALETA,

15
                                  Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Assistant United States Attorney Jason Hitt,

19 counsel for the plaintiff United States of America, and defendant Arturo Zavaleta, by and through his

20 counsel Clemente Jimenez, Esq., that good cause exists to extend the preliminary hearing currently set

21 for June 18, 2019, at 2:00 p.m. to June 25, 2019, pursuant to Rule 5.1(d) of the Federal Rule of Criminal

22 Procedure.

23           Good cause exists to extend the time for the preliminary hearing within meaning of Rule 5.1(d)

24 because the defense counsel will be provided with an initial production of discovery and can use the

25 time to review that material. In addition, the extra time will permit the lawyer for the United States to be

26 present at the hearing and avoid a conflict with the June 18, 2019 date. For these reasons, the defendant

27 agrees that a continuance of the preliminary hearing date will not prejudice him.

28 ///


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                         1
      PRELIMINARY HEARING AND EXCLUDING TIME
 1          The parties further stipulate that the ends of justice are served by the Court excluding time from

 2 June 18, 2019, to June 25, 2019, so that counsel for the defendant may have reasonable time necessary

 3 for effective preparation, taking into account the exercise of due diligence. 18 U.S.C.

 4 § 3161(h)(7)(B)(iv). Specifically, the defense agrees that it needs time to review discovery and

 5 effectively evaluate the posture of the case, and conduct investigation into any possible defenses he may

 6 have to the charges. Id. For these reasons, the defendant, defense counsel, and the government stipulate

 7 and agree that the ends of justice outweigh the best interest of the public and the defendant in a speedy

 8 trial. 18 U.S.C. § 3161(h)(7)(A); Local Code T4.

 9

10 DATED: June 17, 2019                                                  /s/Jason Hitt
                                                                         JASON HITT
11                                                                       Assistant U.S. Attorney
12 DATED: June 17, 2019                                                  /s/Jason Hitt for Mr. Jimenez
                                                                         CLEMENTE JIMENEZ, ESQ.
13                                                                       Counsel for defendant
                                                                         Arturo Zavaleta
14                                                                       Authorized to sign for Mr. Jimenez
                                                                         on June 11, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                         2
      PRELIMINARY HEARING AND EXCLUDING TIME
 1                                                  O R D E R

 2          Based upon the representations by counsel and the stipulation of the parties, IT IS HEREBY

 3 ORDERED that:

 4          1.      The Court finds good cause to extend the Preliminary Hearing in United States v.

 5 Zavaleta, Case No. 2:19-MJ-0092 EFB from June 18, 2019, to June 25, 2019, at 2:00 p.m. pursuant to

 6 Federal Rule of Criminal Procedure 5.1(d); and

 7          2.      Based upon the representations and stipulation of the parties, the court finds that the time

 8 exclusion under 18 U.S.C. § 3161(h)(7)(A) and Local Code T4 applies and the ends of justice outweigh

 9 the best interest of the public and the defendant in a speedy trial based upon the factors set forth in 18

10 U.S.C. § 3161(h)(7)(B)(iv). Accordingly, time under the Speedy Trial Act shall be excluded up to and

11 including June 25, 2019.

12
            IT IS SO ORDERED.
13

14 DATE: June 17, 2019

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                          3
      PRELIMINARY HEARING AND EXCLUDING TIME
